Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8, 9, 10, 17, 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims of Applicant's invention recite a similarity model utilizing both a positive seed and a negative seed each attached to a respective feature within a social media application containing digital advertising such that the similarity model computes a directing score that is utilized to select subsequent advertising to present to the user within the social media application.
Irmak et al. (Pub. #: US 2015/0006294 A1) discloses an advertising system that computes a relevancy score based on extracted features for the purposes of selecting subsequent advertisements to display to a user. Cheng et al. (Pub. #: US 2017/0140283 A1) teaches a digital advertisement system that utilizes a seed user to predict performance for subsequent advertisements. However, Irmak does not utilize both a negative seed user and a positive seed user along with the particular similarity model with directing score as claimed in the instant application and described within the specification. Furthermore, Cheng does not teach utilizing two seed users, one negative and one positive, to perform the calculations. It would not have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the references to reach the claimed subject matter. Therefore, the claims are hereby allowed.
The claims comply with 35 U.S.C. § 101 because the independent claims constrain the performance of the steps of the method to a practical application within a social media application wherein the actions of a user in response to a displayed advertisement comprise only operations performed within the application and that the selection of a subsequent advertisements is proscribed using a specific formulation/calculation. The combination of features represents a practical application and therefore allowable subject matter under 35 U.S.C. § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621